Citation Nr: 1543865	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  13-29 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey



THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	James Fausone, Attorney



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 2007 to March 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Newark, New Jersey RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159.

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability).   

Pre-service treatment records show that the Veteran was treated for anxiety disorder/generalized anxiety disorder in 2001; he reported difficulty concentrating, obsessive and intrusive thoughts, occasional panic attacks, and feeling ill at ease and out of sorts.  Social Security Administration (SSA) records reflect that a January 2002 (i.e., prior to service) SSA decision awarded the Veteran disability benefits due to a primary diagnosis of affective disorder and a secondary diagnosis of personality disorder, with a disability onset date of January 2001 .  Although psychiatric evaluation were normal on May 2007 service enlistment examination, the Veteran's STRs show that during service he reported, and was evaluated for, mental health problems.  In November 2008, he was referred for a mental health evaluation following complaints of assault by a female coworker, being pushed in formation, and being verbally abused.  In a January 2009 Memorandum for Command, the findings were that the Veteran's history suggests that the difficulties in adjustment to the social environment and demands of military life were rooted in developmental traits that make him rigid in beliefs, socially introverted and likely to have interpersonal difficulties and misunderstandings in the workplace.  It was found that these difficulties pre-existed his entrance into the military and had become more apparent as he had tried to fit into the requirements of Army life and culture; these issues were not likely to improve.  Given the clinical evaluation, it was strongly recommended that he be administratively separated under Chapter 5-17 based on his medical condition; he did not show findings of PTSD or TBI.  

On September 2011 VA examination, the diagnoses included PTSD and generalized anxiety disorder.  The examiner opined that all three reported stressors contributed to the Veteran's PTSD diagnosis.  Regarding whether it is possible to differentiate what symptoms are attributable to each diagnosis, the examiner opined that anxiety is part of the PTSD and noted the Veteran's report that he has had excessive anxiety ever since he was in the service.  

In a follow-up statement later in December 2011, the examiner noted that the Veteran answered "yes" to most of the questions on the BBQ questionnaire which are subjective complaints; since he met all the criteria for PTSD, she gave him the diagnosis.  The examiner opined, however, that the stressors the Veteran identified were insufficient for such diagnosis.  The examiner stated that a review of the records found the Veteran had not sought any help for PTSD symptoms or any symptoms of any other psychological problems.  The examiner opined that the Veteran does not meet the diagnostic criteria of a military trauma for the diagnosis of PTSD [related to service].
The Veteran's attorney argues that the VA examiner's opinions do not mention the Veteran's diagnoses of various mental health disorders before, during, and after service, and there is no indication that the examiner was asked to consider the possibility that a pre-existing mental health disorder was aggravated by service.  The attorney contends that the VA examination and subsequent addendums are inadequate, and the Board agrees.  Another examination to secure an adequate medical nexus opinion is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record any (and all) outstanding (not already in the record, and updated to the present) records of evaluations and treatment the Veteran has received for psychiatric complaints.   He must assist in this matter by identifying all providers of such evaluations and treatment and submitting releases for VA to secure records from any private providers.

2.  After the development ordered above is completed, the AOJ should arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine the nature and likely etiology of his psychiatric disabilities, and in particular whether or not any was aggravated by his service.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination/interview of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

a)  Identify (by diagnosis) each psychiatric disability found.  Specifically, does the Veteran have a diagnosis of PTSD?  If not, identify the criteria for such diagnosis that are not met.  If so, indicate whether the diagnosis is related to one of his alleged stressors (and discuss the sufficiency of the stressor to support the diagnosis).

b)  Regarding any (and each) psychiatric disability other than PTSD diagnosed, indicate whether it is at least as likely as not (a 50% or better probability) related directly to the Veteran's service/any event therein.

c)  Noting that a psychiatric disability was not shown on service entrance examination, and that the Veteran was seen for psychiatric problems therein, did any pre-existing psychiatric disability increased in severity during service?  If the response is yes, please identify the disability and opine further whether there is any evidence in the record (if so, identifying the evidence) that renders it indisputable from a medical standpoint that the pre-existing psychiatric disability was not aggravated during service, or that any increase in severity therein was due to natural progression.  If an increase in severity in service is found but attributed to natural progression, the examiner must cite to the factual evidence or medical literature that supports such conclusion.

The examiner must explain the rationale for all opinions.  

2.  The AOJ should then review the record and readjudicate the claim.   If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

